Case 1:20-cv-03657-AT Document 57 Filed 01/06/21 Page 1 of1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
CHALERMKIAT POLTAMAL, individually and DOC #, —___
on behalf of others similarly situated, DATE FILED: _ 1/6/2021 __

Plaintiff,
-against- 20 Civ. 3657 (AT)

HOPHAPCITY INC. (D/B/A BANGKOK ORDER

CUISINE), BKK THAI CORP. (D/B/A
BANGKOK CUISINE), SUJITRA
RUNGRUANGSURIYA, PUSIT
SIRIPRAKAISAK, and SOMSAK
SIRIPRAKAISAK,

Defendants.
ANALISA TORRES, District Judge:

 

 

In light of the Defendants’ appearance in this action, the hearing scheduled for February 2,
2021, is ADJOURNED sine die. The Court will hold an initial pretrial conference in this matter on
March 2, 2021, at 10:40 a.m. By February 24, 2021, the parties shall file their joint letter and
proposed case management plan.

SO ORDERED. O}-

Dated: January 6, 2021 ANALISA TORRES
New York, New York United States District Judge

 
